 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT

 5                               EASTERN DISTRICT OF CALIFORNIA

 6

 7    SAM CONSIGLIO, JR.,                                Case No. 1:16-cv-01268-AWI-SAB (PC)
 8                        Plaintiff,                     Appeal No. 19-17496
 9             v.                                        ORDER REGARDING IN FORMA PAUPERIS
                                                         STATUS ON APPEAL
10    EDMUND G. BROWN, et al.,
                                                         (ECF No. 88)
11                        Defendants.
12

13            Plaintiff Sam Consiglio, Jr. is a civil detainee proceeding pro se and in forma pauperis in

14   this civil rights action pursuant to 42 U.S.C. § 1983. On November 26, 2019, the Court granted

15   without leave to amend Defendants’ motion for judgment on the pleadings and dismissed this

16   action with prejudice. (ECF No. 83.) Plaintiff filed a notice of appeal on December 11, 2019.

17   (ECF No. 85.)

18            On December 18, 2019, the Ninth Circuit Court of Appeals referred this matter back to

19   this Court for the limited purpose of determining whether in forma pauperis status should

20   continue for the appeal. 28 U.S.C. § 1915(a)(3). (ECF No. 88.) The Court finds that the appeal

21   is not frivolous or taken in bad faith. Therefore, Plaintiff’s in forma pauperis status should not be

22   revoked and should continue for the appeal.

23
     IT IS SO ORDERED.
24

25   Dated:     December 20, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        1
